Citation Nr: 1226216	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-49 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Whether there was clear and unmistakable error (CUE) in a December 1982 rating decision that denied service connection for a back disorder (to include the neck) and a right knee disorder?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active service from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared and testified at a video conference hearing held before the undersigned Veterans Law Judge in March 2012.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

At the hearing, the Veteran testified that he was given substandard care and wrong information that his right knee would heal after it was injured in December 1965 and that he therefore continued to play sports, which lead to his injuring his back/neck.  See hearing transcript, page 4.  In so much as this testimony may be construed as raising a claim for secondary service connection for his back and neck disorders, the Board notes that, in an August 2009 rating decision, the RO denied service connection for a back disorder and for degenerative changes of the cervical spine and S1 joints as secondary to the Veteran's now service-connected right knee disorder.  The Veteran did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.  Consequently, the Board has no jurisdiction to consider such a claim at the present.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The allegation that the RO committed CUE in its December 1982 decision for not finding that the Veteran's claimed conditions of a back injury (to include the neck) and torn cartilage of his right knee became chronic during service, is not a sufficient claim of CUE because it goes to the weight the RO gave to the evidence before it at the time of the December 1982 decision.

2.  The allegation that the RO committed CUE in the December 1982 decision because the RO did not see or consider evidence at that time is not a sufficient claim of CUE because, at the time, the law did not require the RO to provide a statement of the reasons for its decisions and, thus any deficiency in the reasons and bases provided for the determinations rendered in the December 1982 decision does not rise to the level of CUE.

3.  The allegation that the RO committed CUE in the December 1982 decision because it failed to obtain and consider post-service treatment records is not a sufficient claim of CUE because it asserts a failure in the duty to assist, which not an adequate basis for finding CUE.

4.  The allegation that the RO committed CUE in the December 1982 decision denying service connection for torn cartilage of the right knee, because it adjudicated the claim on the basis of aggravation rather than on a direct basis, was previously denied in a final RO decision issued in June 2002.


CONCLUSIONS OF LAW

1.  The Veteran's allegations of CUE in that the RO erred in the December 1982 rating decision denying service connection for a back injury (include a neck injury) and torn cartilage of his right knee, in failing to determine that his conditions were chronic in service, in failing to consider all evidence of record, and in failing to obtain identified VA treatment records, do not demonstrate that the RO's December 1982 decision was clearly and unmistakably erroneous.  38 C.F.R. § 3.105 (2011).  

2.  The Veteran's allegation that there was CUE in the December 1982 rating decision because the RO erred in adjudication his claim for service connection for torn cartilage of his right knee, on the basis of aggravation rather than on a direct basis is legally barred by the doctrine of res judicata.  38 U.S.C.A. § 7105; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

As CUE claims are based upon the record before VA at the time the decision is made, there is no duty to assist the Veteran in obtaining additional evidence to support his claim.  The Board further notes that the Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), is not applicable to claims of CUE, because CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002) (in a case involving a CUE claim as to a prior final RO decision, the Secretary's VCAA remand motion "has no merit following this Court's decision in Livesay."); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE"). 

II.  Legal Principles

A final RO decision generally may not be reversed or amended in the absence of CUE.  38 U.S.C.A. §§ 5108, 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011); & Simmons v. Principi, 17 Vet. App. 104, 110-11 (2003).

VA regulatory § 3.105(a) provides:

Where evidence establishes [CUE], the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of [CUE] has the same effect as if the corrected decision had been made on the date of the reversed decision.
In the Simmons decision, the United States Court of Appeals for Veterans Claims (Court) set forth the laws relating to CUE claims as follows:

A CUE claim is a collateral attack on a final RO decision.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  In Russell v. Principi, the Court of Appeals for Veterans Claims (Court) defined CUE as follows:

Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied....[CUE is] the sort of error which, had it not been made, would have manifestly changed the outcome...[, an error that is] undebatable,...[such that] reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, supra), cert. denied, 528 U.S. 967, 120 S.Ct. 405, 145 L.Ed.2d 315 (1999).  

A determination that there was CUE must be based on the record and the law that existed at the time of the prior decision.  Russell, 3 Vet. App. at 314...[F]or there to be a valid claim of CUE, the claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  Id. at 313[&]...Damrel v. Brown, 6 Vet. App. 242[, 246] (1994) [(appellant's argument that the RO misevaluated and misinterpreted the evidence available to it at the time is not the type of administrative error reversible under 38 C.F.R. § 3.105(a))].  

Simmons, 17 Vet. App. at 110-11.

"A party bringing a CUE challenge to a final RO decision bears the burden of proving that the decision was based on a clear and unmistakable error.  This burden is not satisfied by the mere assertion that the decision contained CUE; instead the party must describe the alleged error 'with some degree of specificity' and must provide persuasive reasons 'as to why the result would have been manifestly different but for the alleged error.'"  Andre v. Principi, 301 F.3d 1354, 1361 (2002); see also Crippen, 9 Vet. App. at 420; Fugo, 6 Vet. App. at 44 ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different").  CUE assertions that fail to satisfy these pleading requirements must be dismissed without prejudice to refiling rather than be denied by the Board.  Simmons, 17 Vet. App. at 114 (2003) citing DAV v. Gober, 234 F.3d 682, 699 (2000).

The Court has also held that "[e]ach wholly distinct and different CUE theory underlying a request for revision is a separate matter and, when attacking a prior RO decision, each must be presented to and adjudicated by the RO in the first instance and, if not, the Board lacks jurisdiction over the merits of the matter."  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006); see also Andre, 301 F.3d at 1361 ("Because a CUE claim involves an allegation of an error with some degree of specificity, a veteran's assertion of a particular clear and unmistakable error by the RO constitutes a distinct claim.").  

III.  Preliminary Matters

The Board notes that the April 2010 rating decision on appeal adjudicated whether there was CUE in a December 1982 rating decision as to the denial of service connection for a "back condition," a "right knee condition," and a "neck (cervical spine) condition."  A review of the December 1982 rating decision, however, shows that the only identified conditions adjudicated were a "back injury" and "torn cartilage, right knee."  Service connection for a neck disorder was not separately adjudicated from the claim for a "back injury."  It appears that the RO and the Veteran have both accepted that the December 1982 rating decision's adjudication of service connection for a "back injury" included adjudication of a claim for service connection for a neck disorder as well.  Thus, the Board has recharacterized the issues on appeal and will consider the back and neck claims to be one issue.

Furthermore, the Board notes that, in an August 2004 rating decision, the RO denied a claim of CUE in the December 1982 RO decision denying service connection for "residuals of back injury."  In a decision issued on February 21, 2006, the Board affirmed the RO's denial of this CUE claim.  The Veteran appealed the February 2006 Board decision to the Court of Appeals for Veterans Claims (Court).  By memorandum decision issued in August 2008, the Court determined that the Board did not have jurisdiction over the issue of whether there was CUE in the December 1982 RO decision denying service connection for a back injury because the Veteran had not filed a Notice of Disagreement as to the denial of this CUE claim in the August 2004 rating decision.  The Court, therefore, dismissed that portion the February 2006 Board decision that denied CUE in the December 1982 RO decision's denial of service connection for a back injury.  The Board finds, therefore, that the Court's decision effectively nullifies its February 2006 decision as to the issue of whether there was CUE in the December 1982 RO decision's denial of service connection for a back injury.  

As a result, the Board finds that the August 2004 rating decision is final as to whether there was CUE in the December 1982 RO decision's denial of service connection for a back injury.  However, that, in making this CUE claim, the Veteran failed to set forth any specific allegation of CUE.  Thus, the Board finds that the current allegations of CUE in the December 1982 RO decision's denial of service connection for a back injury have not been previously decided, and it may proceed to adjudicate the Veteran's currently alleged claims of CUE.
IV.  Analysis

In the present case, the Veteran has alleged multiple specific claims of CUE in the December 1982 RO decision that denied service connection for a back injury (to include the neck) and torn cartilage of his right knee.  As each one of his allegations constitutes a distinct claim, the Board will address each allegation of CUE separately.

The first allegation of CUE that the Board will address appears to be the Veteran's main contention and applies to the denial in the December 1982 rating decision of service connection for a back/neck disorder and a right knee disorder.  Essentially the Veteran alleges that the RO erred in not finding that the conditions relating to his back/neck and right knee were chronic in service.  He claims that, had the RO found that his conditions were chronic in service, the RO would have had to grant service connection without him having to show continuity of treatment after service.  

Although the Board finds that this allegation meets the legal requirements for specificity, it unfortunately finds that it is not a sufficient allegation of CUE because it essentially goes to the weight the RO gave the evidence of record at the time of the December 1982 decision.  The Board notes that the RO's December 1982 rating decision specifically finds that, based upon the service treatment records and the Veteran's report of separation examination, there was no showing of a chronic back condition because the Veteran's treatment in service for low back strain or a muscle spasm was considered as acute and transitory and no residual disability was shown at the time of his separation.  Furthermore, as to the right knee disorder, the RO found that this pre-existed service and was not aggravated during service.  In other words, by finding no aggravation, the RO found there was no chronic right knee disorder during service.  The Veteran's allegation of CUE essentially disagrees with these factual findings, which means he disagrees with the way the RO weighed and evaluated the evidence.

In support of his claim of CUE, the Veteran relies upon 38 C.F.R. § 3.303(b) and points to service treatment records relating at least to his back condition that indicate it was chronic.  38 C.F.R. § 3.303(b) provides:

With chronic disease shown as such in service ... so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service... is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

(Emphasis added.)

What the Veteran's argument overlooks is the highlighted portion above in that it is determined upon the record whether chronicity is shown and the fact that a condition may be labeled "chronic" does not necessarily establish the chronicity of that condition in service.  Thus, the RO was free to weigh the evidence in the service treatment records as to the manifestations of the Veteran's claimed conditions and make its own determination as to chronicity.  After reviewing the service treatment records, including those related to the Veteran's back/neck and right knee, and his separation examination at which the prior injuries were noted but no sequelae was found, the Board finds that reasonable minds could differ as to whether this evidence demonstrates that the claimed conditions were chronic during service.  Consequently, this allegation of CUE goes to how the RO weighed and evaluated the facts before it in December 1982, which is in insufficient to establish CUE.  Thus, the Veteran has failed to show that the facts as known at the time of the December 1982 RO decision were undebatable or that 38 C.F.R. § 3.303(b) was incorrectly applied.  The Board, therefore, must find that the Veteran cannot prevail on this allegation of CUE as it goes to the weight the RO gave to the evidence of record at the time of the December 1982 decision.  See Russell, 3 Vet. App. at 313-14; Damrel, 6 Vet. App. at 246.  

The Board notes that, at his March 2012 hearing, the Veteran testified that he had been on light duty most of his time on active duty because of his back/neck and right knee disorders and that this evidence shows chronicity.  The evidence before the RO in December 1982, however, did not show that the Veteran was on light duty more than a week or two at a time except for when he fractured his right zygoma and was placed on a temporary profile for six months for treatment.  The Veteran did not make this argument at the time of the December 1982 rating decision.  Consequently, based upon the evidence that was before the RO in December 1982, the Board cannot find that the RO failed to consider the Veteran's periods of light duty due to injuries to his back/neck and right knee to be indicative of chronic disabilities.  As for the Veteran's current testimony of having been on light duty most of his time while on active duty, that would be considered new evidence that the Board cannot consider in its determination as to whether CUE was committed in the December 1982 RO decision.  Consequently, the Board must find that this argument is not sufficient to establish CUE in the December 1982 RO decision as to the denials of service connection for a "back injury" and "torn cartilage, right knee."

As for his second allegation of CUE, the Veteran claims that the RO had not seen or considered all of his treatment and complaints relating to his conditions in service and, had it, his claims for service connection would have been granted.  At the hearing before the Board in March 2012, the Veteran made further argument that there were post-service VA treatment records that either were not obtained or were unattainable that, had they been considered, would have changed the RO's decision.

As for the Veteran's claim regarding that the RO had not seen or considered all of his treatment and complaints relating to his conditions in service, the Board notes that the RO's reasons and bases cite to several service treatment records that appear to be the onset of the Veteran's conditions.  A review of the service treatment records, however, shows that there was more treatment notes related to these conditions that the RO did not mention.  That does not mean, however, that the RO neither saw nor considered this evidence.  More importantly, the RO was not required at that time to provide a statement of reasons and bases for its decisions and thus any deficiency in the reasons and bases provided cannot be the basis of finding CUE.

In Natali v. Principi, the Court of Appeals for the Federal Circuit (Federal Circuit Court) held that statements of the RO decision's reasons and bases were not required prior to "the Veterans' Benefits Amendments of 1989, Pub. L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision."  Natali, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Consequently, the RO's failure in the December 1982 rating decision to discuss all of the treatment notes in the Veteran's service treatment records relating to his claimed conditions cannot be the basis for finding CUE in that rating decision.  Furthermore, the RO is presumed to have considered the evidence of record even though it did not specifically discuss it.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (2007), citing Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) ("[ A]bsent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination ... must be presumed to have been reviewed by [ VA], and no further proof of such review is needed."). 
In addition, as to the Veteran's allegation that the RO did not obtain or consider post-service VA treatment records, the Board acknowledges that the claims file at the time of the December 1982 rating decision did not contain any copies of VA treatment records identified by the Veteran in his initial application for service connection.  The RO, however, did mention these treatment records in its rating decision.  In doing so, the RO essentially accepted the Veteran's report of having treatment yet found it still failed to show continuity of his claimed conditions after service.  

Also, in so much as the Veteran and his representative argued at the hearing that, as these treatment records were not obtained and/or were unattainable, the only evidence is the Veteran's current testimony as to when and what treatment he received at the VA, the Board finds that it cannot consider such testimony as it would be considered new evidence.  The Board is limited to considering only the evidence that was before the RO at the time of the December 1982 rating decision.  At that time, the record does not reflect that the Veteran made any further statement as to the treatment records identified in his initial application.  The Veteran's testimony in March 2012 as to how often he sought treatment and what those treatment records would show, therefore, is new evidence that was not previously before the RO at the time it rendered its December 1982 decision.  Hence the Board cannot take this new evidence into consideration in determining whether the RO committed CUE in the December 1982 rating decision.  

Furthermore, for the same reasons, the Board cannot consider any of the current medical evidence submitted by the Veteran at the time of the hearing in March 2012.  As for the copies of the service treatment records, those are contained in the Veteran's original service treatment records and thus were already of record at the time of the December 1982 rating decision.  As to the Veteran's request that the Board consider a June 21, 1966, sick call note with regard to his back disorder claim, the Board cannot readjudicate his claim on the merits.  The Board does note, however, that, even though the RO may not have specifically referenced this sick call note, it was a part of his service treatment records that were available to the RO at the time it rendered its December 1982 decision.  Consequently, the Board presumes that it was considered by the RO at that time despite the Veteran's contention otherwise, and does not find that this treatment note demonstrates that the RO's decision would have been manifestly different.

Finally, as to any allegation that the RO may have failed to obtain VA treatment records, the Board notes that such allegation goes to VA's duty to assist, which is not a valid basis for finding CUE.  See 38 C.F.R. § 20.1403(d)(2).  

Based on the foregoing, the Board finds that the Veteran cannot prevail on his allegation of CUE that the RO, in its December 1982 decision, had not seen or considered evidence of all of his treatment or complaints relating to his back/neck and right knee disorders as this allegation fails to state a sufficient ground for finding CUE.  Furthermore, the Veteran fails to establish how the decision would have been manifestly different but for the alleged CUE.

Lastly, the Veteran alleges solely with regard to the denial of service connection for torn cartilage of his right knee that the RO erred in the December 1982 decision in adjudicating this claim on the basis of aggravation of a pre-existing disability rather than applying the presumption of soundness and adjudicating the claim on a direct basis.  

The Board notes that the Veteran, via his representative, previously argued such a claim of CUE to the RO.  See April 2001 and November 2001 statements submitted by the Veteran's appointed representative at that time.  In a June 2002 rating decision, the RO denied this allegation of CUE as to the denial of service connection for a right knee disorder in the December 1982 RO decision.  The Veteran did not appeal that RO decision, and thus, it became final in June 2003.  38 U.S.C.A. § 7105.  The Board finds, therefore, that this allegation of CUE is legally barred by the doctrine of res judicata and that the Board has no jurisdiction to consider this claim of CUE.

The principles of finality and res judicata apply to agency decisions that have not been appealed and have become final.  Cook v. Principi, 318 F.3d 1334, 1336-37 (Fed. Cir. 2002).  The principal of finality means that, if a veteran fails to appeal an RO decision concerning a claim, the decision becomes final, and the claim cannot be reopened unless explicitly provided by law.  Id. at 1336 (citing 38 U.S.C.A. § 7105(c)).  CUE proceedings represent one of the limited exceptions to the rule of finality.  They permit an attack on an RO or Board decision where "a very specific and rare kind of error [is made] that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  See 38 C.F.R. § 20.1403.  Consequently, CUE proceedings are fundamentally different from direct appeals.  Robinson v. Shinseki, 557 F.3d 1355, 1360-61 (Fed. Cir. 2009).  For the purpose of res judicata each new CUE theory is considered independent, but, once there is a final decision on a theory of CUE, that prior decision on that theory of CUE is no longer subject to revision on the grounds of clear and unmistakable error.  Id.  Consequently, subsequent claims of CUE relating to the prior decision on the same theory of CUE shall be dismissed with prejudice.  See e.g., 38 C.F.R. § 20.1409(c).  

The Veteran's 2001 and current CUE claims relating to the denial of service connection for a right knee disorder in the December 1982 RO decision are the same in that they both challenge the RO's assessment that his right knee injury existed prior to his entrance into the service and was not aggravated by his activities in service.  Although his two CUE claims may contain slightly different wording, they still allege the exact same error.  Merely repackaging a CUE claim to contain different sentences does not create an independent claim immune from the doctrine of res judicata.  Further, because the Veteran failed to appeal the prior decision regarding his prior CUE claim, the June 2002 RO decision is final and cannot be heard by the Board.  38 U.S.C.A. § 7105(c).  Thus, the Board finds that the Veteran's claim of CUE in the December 1982 RO decision that there was error in the adjudication of his claim for service connection for a right knee disorder based upon aggravation rather than on a direct basis is legally barred by the doctrine of res judicata  because the June 2002 RO decision that adjudicated the same theory of CUE is final.  Consequently, the Board has no jurisdiction over this claim of CUE and must dismiss it with prejudice. 

ORDER

The December 1982 RO decision that denied entitlement to service connection for a back injury (to include the neck) and torn cartilage of the right knee should not be revised or reversed on the basis of CUE-on the grounds of failing to determine that the conditions were chronic in service, failing to consider all evidence of record, and failing to obtain identified VA treatment records.  

The claim of CUE in the December 1982 RO decision that there was error in the adjudication of the Veteran's claim for service connection for a right knee disorder based upon aggravation rather than on a direct basis is dismissed with prejudice.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


